[Cite as State v. Truss-Palmer, 2019-Ohio-258.]



                                  IN THE COURT OF APPEALS

                        TWELFTH APPELLATE DISTRICT OF OHIO

                                         BUTLER COUNTY




STATE OF OHIO,                                    :

        Appellee,                                 :      CASE NOS. CA2018-02-033
                                                                   CA2018-02-034
                                                  :
    - vs -                                                        DECISION
         :                                                        1/28/2019
DORYN TRUSS-PALMER
aka DORYN PALMER-TRUSS, JR.
                                                  :

        Appellant                                 :



    CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                       Case No. CR2017-03-0487



Michael T. Gmoser, Butler County Prosecuting Attorney, John C. Heinkel, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for appellee

Charles M. Conliff, 5145 Pleasant Avenue, Suite 8, P.O. Box 18424, Fairfield, Ohio
45018, for appellant



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal filed by

appellant Doryn Truss-Palmer, aka Doryn Palmer-Truss, Jr., the transcript of the docket

and journal entries, the transcript of proceedings and original papers from the Butler

County Court of Common Pleas, and upon a brief filed by appellant's counsel.

        {¶ 2} Appellant's counsel has filed a brief with this court pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates that a careful review
                                                             ______________________

of the record from the proceedings below fails to disclose any errors by the trial court

prejudicial to the rights of appellant upon which an assignment of error may be

predicated; (2) lists seven potential errors "that might arguably support the appeal,"

Anders at 744, 87 S.Ct. at 1400; (3) requests that this court review the record

independently to determine whether the proceedings are free from prejudicial error and

without infringement of appellant's constitutional rights; (4) requests permission to

withdraw as counsel for appellant on the basis that the appeal is wholly frivolous; and (5)

certifies that a copy of both the brief and motion to withdraw have been served upon

appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response

having been received we have accordingly examined the record and find no error

prejudicial to appellant's rights in the proceedings in the trial court. The motion of

counsel for appellant requesting to withdraw as counsel is granted, and this appeal is

dismissed for the reason that it is wholly frivolous.


       HENDRICKSON, P.J., RINGLAND and PIPER, JJ., concur.




                                           -2-